AGREEMENT This Agreement (this “Agreement”) is made and entered into by and among Deborah Sue Ghourdjian Separate Trust (“DSGST”), Matthew Ghourdjian (“Ghourdjian”), and Cogility Software Corporation, a California corporation (“Cogility”), Gerard M. Jacobs ("Jacobs"), Joshua A. Bloom ("Bloom"), Roger S. Greene ("Greene"), James S. Jacobs, Michael D. McCaffrey ("McCaffrey"), Vincent J. Mesolella ("Mesolella"), Richard E. Morrissy ("Morrissy") and Acquired Sales Corp., a Nevada corporation ("AQSP"). DSGST, Ghourdjian, Cogility, Jacobs, Bloom, Greene, James S. Jacobs, McCaffrey, Mesolella, Morrissy and AQSP are sometimes referred to individually as a "Party" and collectively as the "Parties". DSGST, Ghourdjian and Jacobs are sometimes referred to individually as a “Stockholder” and collectively as the “Stockholders”. R E C I T A L S A. Cogility is a California corporation. Ghourdjian is the President and Chief Executive Officer ("CEO") and sole director of Cogility (the "Cogility Board"). Cogility’s issued and outstanding capital stock consists of 11,460,344 shares of common stock (“Cogility Stock”), and options to purchase an aggregate of 2,650,00 shares of Cogility Stock at exercise prices ranging from $0.20 per share up to $1.40 per share ("Cogility Options"). B. AQSP is a Nevada corporation. AQSP is a publicly traded shell corporation, whose common stock symbol is AQSP.PK. Jacobs is the President and CEO of AQSP, and the Chairman of the board of directors of AQSP (the "AQSP Board"). AQSP's issued and outstanding capital stock consists of 5,832,482 shares of common stock ("AQSP Stock"), and options to purchase an aggregate of 175,000 shares of AQSP Stock at an exercise price of $0.10 per share ("AQSP Options"). The most recent public trading price of AQSP Stock is $0.10 per share. C.Cogility and AQSP desire to provide for a merger of Cogility into a newly formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of certain unregistered shares of AQSP Stock and certain options to purchase unregistered shares of AQSP Stock ("AQSP Options"). D.The Parties desire to provide for management of Cogility and AQSP both prior to and following the consummation of the Merger. E.The Stockholders desire to provide for the manner in which they will vote their shares of Cogility Stock and of AQSP Stock. Now, Therefore, in consideration of the mutual covenants and provisions herein set forth, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, it is hereby agreed as follows, intending to be legally bound hereby: 1.AQSP Board Resolutions. The members of the AQSP Board hereby consent in writing, pursuant to Nevada law, to the adoption of the following resolutions: A. Grant of AQSP Options with vesting conditioned upon completion of Merger. Whereas, Acquired Sales Corp. ("AQSP") is a shell corporation that has attempted to identify and consummate an acquisition of an attractive business with the assistance of its sole officer and the members of its board of directors (the "AQSP Board"); Whereas, AQSP has now identified Cogility Software Corporation ("Cogility") as an attractive potential acquisition candidate; and Whereas, AQSP desires to provide for a merger of Cogility into a newly formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of certain unregistered shares of common stock of AQSP ("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock ("AQSP Options"); Now, therefore, be it resolved, that Gerard M. Jacobs, President and Chief Executive Officer of AQSP, is hereby authorized and directed to cause AQSP to take all such actions and to execute all such documents and agreements as shall be required to immediately grant, issue and deliver to the following officer of AQSP and to the members of the AQSP Board AQSP Options to purchase the following number of shares of AQSP Stock, respectively, each of such AQSP Options to be exercisable at any time on or prior to the tenth anniversary of the closing date of the Merger, at an exercise price of $0.10 per share (such exercise price to be appropriately adjusted in the case of a reverse stock split, stock split, stock dividend or other extraordinary corporate event), provided, notwithstanding the foregoing, that such AQSP Options shall not vest and shall not be exercisable unless and until the Merger has been successfully completed: Number of Grantee AQSP Options Joshua A. Bloom Roger S. Greene Gerard M. Jacobs Michael D. McCaffrey Vincent J. Mesolella Richard E. Morrissy Total B.1-for-20 reverse stock split. Whereas, Acquired Sales Corp. ("AQSP"), a shell corporation, has been attempting to identify and consummate an acquisition of an attractive business; and Whereas, AQSP has now identified Cogility Software Corporation ("Cogility") as an attractive potential acquisition candidate; and Whereas, AQSP desires to provide for a merger of Cogility into a newly formed wholly- owned subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of certain unregistered, restricted shares of common stock of AQSP ("AQSP Stock") andcertain options to purchase unregistered shares of AQSP Stock ("AQSP Options"); and Whereas, Cogility is unwilling to proceed forward with the Merger unless the currently issued and outstanding AQSP Stock and the currently issued and outstanding AQSP Options are the subject of a 1-for-20 reverse stock split (the "Reverse Stock Split"); Now, therefore, be it resolved, that, Gerard M. Jacobs, the President and ChiefExecutive Officer of AQSP, is hereby authorized and directed to cause AQSP to take all such actions and to execute all such documents and agreements as shall be required to effect the Reverse Stock Split, subject only to approval of the Reverse Stock Split by the holders of a majority of the outstanding shares of AQSP Stock, so that immediately following the Reverse Stock Split: (1) the currently issued and outstanding 5,832,482 shares of AQSP Stock shall be reduced to an aggregate of 291,624 shares of issued and outstanding AQSP Stock; (2) the currently issued and outstanding 175,ptions dated August 1, 2007, each with an exercise price of $0.10 per share, shall be reduced to an aggregate of 8,ptions each with an exercise price of $2.00 per share of AQSP Stock; and (3) the 12,600,ptions granted by resolution of the AQSP Board of even date herewith, each with an exercise price of $0.10 per share of AQSP Stock, shall be reduced to an aggregate of 630,ptions, each with an exercise price of $2.00 per share of AQSP Stock. C.Merger and Private Placement. Whereas, Acquired Sales Corp. ("AQSP") desires to provide for a merger of Cogility Software Corporation ("Cogility") into a newly formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of certain unregistered shares of common stock of AQSP ("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock ("AQSP Options"); and Whereas, Cogility and AQSP desire to provide for a private placement of common stock, preferred stock, convertible preferred stock, debt, or convertible debt by Cogility or by AQSP prior to, simultaneously with, or after the closing of the Merger, in the amount of $500,000 or more (the "Private Placement"); and Whereas, AQSP desires to provide its President and Chief Executive Officer maximum authority and flexibility in regard to the structuring, negotiation and closing of the Merger and the Private Placement; Now, therefore, be it resolved, that Gerard M. Jacobs, the President and ChiefExecutive Officer of AQSP, is hereby authorized and directed to cause AQSP to take all such actions and to execute all such documents and agreements as shall be deemed necessary or desirable by him to effect the Merger and the Private Placement as promptly as practicable, on such terms and conditions and he may negotiate in his discretion, subject only to approval of the definitive documents regarding the Merger and the Private Placement by the AQSP Board and, if required by law, by the holders of a majority of the shares of AQSP Stock. 2.Cogility Board Resolutions.The sole member of the Cogility Board hereby consents in writing, pursuant to California law, to the adoption of the following resolution: A. Cogility Board. Whereas, Cogility desires to increase the size of its board of directors ("Cogility Board") in contemplation of a merger (the "Merger") into a newly formed wholly-owned subsidiaryof Acquired Sales Corp., a Nevada corporation ("AQSP"), with the Merger consideration consisting of certain unregistered shares of common stock of AQSP ("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock ("AQSP Options"), and in contemplation of a private placement of common stock, preferred stock, convertible preferred stock, debt, or convertible debt by Cogility prior to the closing of the Merger, or by AQSP, by Cogility, or by AQSP and Cogility acting jointly, simultaneously with or after the closing of the Merger, in the amount of $500,000 or more (the "Private Placement"); Now, therefore, be it resolved, that the By-Laws of Cogility are hereby amended to provide that the Cogility Board prior to the closing of the Merger will consist of three persons; and Now, therefore, be it further resolved, that Gerard M. Jacobs and Roger S. Greene are hereby elected to serve as additional members of the Cogility Board, to serve until the earlier of the closing of the Merger or the abandonment of the Merger by Cogility and AQSP; and Now, therefore, be it further resolved, that Matthew Ghourdjian and Gerard M. Jacobs are hereby elected to serve as Co-Chairmen of the Cogility Board, to serve until the earlier of the closing of the Merger or the abandonment of the Merger by Cogility and AQSP. B.Grant of Cogility Options with vesting conditioned upon completion of PrivatePlacement. Whereas, Cogility Software Corporation ("Cogility") has identified Acquired Sales Corp., a Nevada corporation ("AQSP), as an attractive potential acquiror; and Whereas, Cogility desires to provide for a merger of Cogility into a newly formed wholly-owned subsidiary of AQSP (the "Merger"), with the Merger consideration consisting of certain unregistered shares of common stock of AQSP ("AQSP Stock") and certain options to purchase unregistered shares of AQSP Stock ("AQSP Options"); and Whereas, Cogility desires to incentivize Gerard M. Jacobs to initially serve as a Co-Chairman of the board of directors of Cogility and later as the Chief Executive Officer of Cogility, and to use commercially reasonable efforts to close a private placement of common stock, preferred stock, convertible preferred stock, debt, or convertible debt by Cogility or AQSP either prior to, simultaneously with, or after the closing of the Merger, in the amount of $500,000 or more (the "Private Placement"); and Whereas, Roger S. Greene has served as the General Counsel of Cogility, and Cogility desires to incentivize Roger S. Greene to also serve as a member of the board of directors of Cogility, and to generally assist Cogility as an advisor and consultant in regard to introductions with persons and companies with which he is familiar; and Whereas, Cogility desires to incentivize Vincent J. Mesolella to serve as a member of a committee that will allocate certain AQSP Options that will replace Cogility's existing bonus plan, and to generally assist Cogility as an advisor and consultant in regard to introductions with persons and companies with which he is familiar; Now, therefore, be it resolved, that Matthew Ghourdjian, President and ChiefExecutive Officer of Cogility, is hereby authorized and directed to cause Cogility to takeall such actions and to execute all such documents and agreements as shall be required to immediately grant, issue and deliver to Gerard M. Jacobs, Roger S. Greene and Vincent J. Mesolella, or their respective designee(s), options ("Cogility Options") to purchase an aggregate of 3,295,000 shares of common stock of Cogility ("Cogility Stock"), each of such Cogility Options to be exercisable at any time on or prior to the tenth anniversary of the issuance date of such Cogility Options, at the following respective exercise prices per share (such respective exercise prices to be appropriately adjusted in the case of a reverse stock split, stock split, stock dividend or other extraordinary corporate event), provided, notwithstanding the foregoing, that such Cogility Options shall not vest and shall not be exercisable unless and until the Private Placement has been successfully completed: Number of Exercise Price Grantee
